PER CURIAM.
The application of petitioners herein for the writ of mandamus, together with the answers of the respondents thereto, as well as the written arguments of both sides, having been this day considered by this court, and the court, after such hearing and consideration, not being clearly of opinion that — upon the facts stated in the petition — the prayed-for writ should be awarded, but, on the contrary, being of opinion that — at best — no right either upon the law or the facts is shown in the petitioners to such writ, it is hereby refused.